Citation Nr: 0630758	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diverticulitis, status post colectomy with 
gastroesophageal reflux disease (GERD), for the period from 
July 1, 2000 through March 29,  2004.

2.  Entitlement to a irating in excess of 30 percent for 
diverticulitis, status post colectomy with GERD and 
associated H. pylori, from March 30, 2004.

3.  Entitlement to an initial, compensable i rating for 
plantar fasciitis of the right foot with Achilles tendonitis 
,for the period from July 1, 2000 through March 29, 2004

4.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the right foot with Achilles tendonitis, 
from March 30, 2004.

5.  Entitlement to an initial, compensable rating for plantar 
fasciitis of the left foot with Achilles tendonitis and heel 
spurs, for the period from July 1, 2000 through March 29, 
2004.

6.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the left foot with Achilles tendonitis 
and heel spurs, from March 30, 2004.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

8.  Entitlement to service connection for night sweats.

9.  Entitlement to service connection for high triglycerides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to December 1976, and from November 1979 to June 2000.

These matters originally arose on appeal from an August 
2002rating decision in which the RO,  inter alia, granted 
service connection for the following disabilities, each  
effective July 1, 2000 (the day after the appellant's 
discharge from service): degenerative disc disease of the 
cervical spine, rated as 10 percent disabling; diverticulitis 
status post colectomy with GERD, rated as 10 percent 
disabling; and, plantar fasciitis of the right foot and left 
foot, each rated as 0 percent disabling (noncompensable).  In 
the same rating decision, the RO denied service connection 
for a disfiguring colectomy scar, for basal cell carcinoma, 
for right and left shoulder tendonitis, for night sweats, for 
high triglycerides, and for H. pylori.  The appellant filed a 
Notice of Disagreement (NOD) in regard to these issues in 
March 2003, and the RO issued a Statement of the Case (SOC) 
in June 2003.  

The appellant filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in October 2003 that did not address the 
claims for service connection for a colectomy scar and for 
basal cell carcinoma.  Thereafter, in a December 2005 
Decision Review Officer (DRO) decision, the RO granted 
service connection for bicipital groove tendonitis of the 
right and left shoulders, effective the day after the 
appellant's discharge from service; as this is a full grant 
of the benefits sought with respect to those conditions, 
those matters are no longer on appeal.  In the DRO decision, 
the RO also expanded the grant of service connection for 
diverticulitis with GERD to include H. pylori from March 30, 
2004;  hence, the Board has recharacterized the claims for 
higher rating, as reflected on the title page.

As the claims for higher ratings for diverticulitis, for 
bilateral plantar fasciitis, and for degenerative disc 
disease of the cervical spine involve requests for higher 
ratings following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Also, while, in the December 2005 DRO decision, 
the RO granted higher ratings of 30 percent rating for 
diverticulitis, 10 percent rating for plantar fasciitis of 
the right foot, and 10 percent rating for plantar fasciitis 
of the left foot, each effective March 30, 2004, higher 
ratings for these disabilities were available before and 
after March 30, 2004.  Given that fact as well as the fact 
that a claimant is presumed to seek the maximum available 
benefit for a given disability, the claims for higher initial 
and subsequent ratings for diverticulitis and for plantar 
fasciitis of each foot  remain viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  From the July 1, 2000, effective date of the grant of 
service connection through March 29, 2004, the appellant's 
diverticulitis with GERD was manifested by intermittently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, although not to a degree productive of a 
considerable impairment of health. 

3.  Since March 30, 2004, the appellant's diverticulitis with 
GERD and associated H. pylori has been manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation to a degree productive of a 
considerable, but not severe, impairment of health.

4.  From the July 1, 2000, effective date of the grant of 
service connection through March 29, 2004, the appellant's 
plantar fasciitis of each foot was manifested by pain and 
discomfort on palpation, but without evidence of an abnormal 
gait or other indication of moderately disabling symptoms.

5.  Since March 30, 2004, the appellant's  plantar fasciitis 
of each foot has been manifested by increased pain in the 
plantar and Achilles regions, resulting in an antalgic gait 
and the wearing of orthotic shoes and arch supports but not 
causing deformity and without evidence of weakness or 
instability; these symptoms are reflective of an overall 
moderate degree of disability.

6.  Since the July 1, 2000, effective date of the grant of 
service connection, the appellant's degenerative disc disease 
of the cervical spine has been manifested by subjective 
complaint of pain and limitation of motion, but objective 
medical evidence shows minimal limitation of motion and no 
additional loss of function due to pain.  

7.  There is no competent evidence that appellant has a 
diagnosed  disability manifested by night sweats.

8.  There is no competent evidence that appellant has a 
diagnosed  disability manifested by high triglycerides.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diverticulitis, status post colectomy with 
gastroesophageal reflux disease (GERD), for the period from 
July 1, 2000 through  March 92,  2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 
7329-7346 (2005).

2.  The criteria for a rating in excess of 30 percent for 
diverticulitis, status post colectomy with GERD and 
associated H. pylori, from March 30, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 
7329-7346 (2006).
 
3.  The criteria for an initial, compensable rating for 
plantar fasciitis of the right foot with Achilles tendonitis, 
for the period from July 1, 2000 through March 29, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5021-5284 (2006).

4.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis of the right foot with Achilles tendonitis, 
from March 30, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5021-
5284 (2006). 

5.  The criteria for an initial, compensable rating for 
plantar fasciitis of the left foot with Achilles tendonitis 
and heel spurs, for the period from July 1, 2000 though March 
29, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.25, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5021-5284 
(2006). 

6.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis of the left foot with Achilles tendonitis 
and heel spurs, from March 30, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5021-5284 (2006). 

7.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 
4.45, 4.71, 4.71a (2002-2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 (as in effect prior to September 26, 2003) and 
5293 (as in effect before and after September 23, 2002), and 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003). 
 
8.  The criteria for service connection for  night sweats are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 
 
9.  The criteria for service connection for high 
triglycerides are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

In February 2006, the RO sent the appellant and his 
representative a letter providing notice that to establish 
entitlement to higher rating for service-connected 
gastrointestinal disability, for each foot, for the cervical 
spine disorder, the evidence must show that those 
disabilities had become worse.  The letter also informed the 
appellant that to establish entitlement for service 
connection for night sweats or  high triglyceride readings, 
the evidence must show an injury or disease in military 
service, a current physical or mental disability, and a 
relationship between the claimed disability and military 
service.  The letter also discussed the types of evidence 
needed to support each element.   After the letter, the RO 
afforded them opportunities to provide information and/or 
evidence pertinent to the claims.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claims on 
appeal, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the RO's letters of August 2001 and 
October 2001, along with the February 2006 letter cited above 
and a follow-up letter in April 2006, collectively satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The February 2006 letter advised the 
appellant that the VCAA requires VA to obtain relevant 
records from any Federal agency, and to make reasonable 
efforts to obtain relevant records on the appellant's behalf 
from any non-Federal entity; the letter also advised the 
appellant that it is the claimant's responsibility to ensure 
that VA receives all requested records not in the possession 
of a Federal department or agency.  The letter also asked the 
appellant to identify any agency having records and to 
authorize VA to obtain those records, and specifically asked 
the appellant, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

  As indicated above, the appellant has been notified of what 
is needed to substantiate his claims, and has been afforded 
numerous opportunities to present information and/or evidence 
in support of his claim.  As a result of RO development and 
the Board's remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the issue on appeal.  After the 
notice letter in February 2006 (which substantially completed 
VA's notice requirements in this case), the appellant had 
ample opportunity to submit information and/or evidence 
before the RO forwarded the case to the appellant's 
representative for review in May 2006 (since the appellant 
did not submit additional evidence after notice was 
completed, readjudication by the RO was not required).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the effective date assigned; 
this was accomplished in the RO's letter in May 2006.  Also, 
in this appeal,  the effective date of each initial rating is 
the same as the effective date of the grant of service 
connection, and no effective date is being challenged.   
Further, in adjudicating the claims for higher initial 
ratings, the Board has considered (as the RO considered) all 
time periods since the effective date of the grant of service 
connection, which would, by implication, involve a 
consideration of effective date for any higher rating 
granted.   Further, as regards the claims for higher initial 
and subsequent ratings, the Board is denying each claim, so 
no effective date is being assigned; accordingly, there is no 
possibility of prejudice under the notice requirements of 
Dingess/Hartman..  

In Dingess/Hartman, the Court also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The first element (veteran status) is not at issue, and the 
RO's letter of February 2006 informed the appellant of the 
second and third elements (existence of a disability and 
connection between the disability and military service).  The 
RO's letter of April 2006 informed the appellant of the last 
two elements (disability rating and effective date), so the 
Dingess notice requirements are met.  In any event, because 
the Board's decision herein denies service connection for the 
claimed disabilities, no disability rating or effective date 
is being assigned; e accordingly no possibility of prejudice 
to the appellant under the notice requirements of Dingess. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any matter on 
appeal.  The RO has obtained the appellant's service medical 
records, and the appellant has not identified any VA or non-
VA medical providers that may have pertinent records for VA 
to obtain in support of these claims.  The appellant has been 
afforded a number of VA medical examinations in support of 
his claims, and the reports of those examinations are of 
record.   The appellant has been advised of his entitlement 
to a hearing before the RO and/or before the Board in which 
to present evidence in support of his claims, but he has not 
indicated a desire for such a hearing.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The Board also finds that the record 
presents no basis for .  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.  



II.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  


A.  Diverticulitis with GERD

The RO rated this disability under the provisions of 
38 C.F.R. § 4.114 (schedule of ratings - digestive system).  
In both the rating decision of May 2002, which granted 
service connection at a noncompensable rate, and the DRO 
decision of December 2005, which granted a higher rating of 
30 percent, the RO utilized the rating criteria of Diagnostic 
Codes (DC) 7329-7346.  The first DC identifies the body part 
or system involved (here, DC 7346 applies to resection of the 
large intestine, since the appellant's disability is status 
post colectomy).  The second DC identifies the residual 
condition; in this case, the RO applied the criteria of DC 
7346 (hiatal hernia) by analogy, since those criteria most 
accurately approximate the appellant's GERD symptoms (the 
Board notes that there is no specific DC for GERD, and, where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.  

The Board notes that the appellant's condition could, 
alternatively, be rated under DC 7327 (diverticulitis).  DC 
7327 is in turn rated as for irritable colon syndrome (DC 
7319), peritoneal adhesions (DC 7301), or ulcerative colitis 
(DC 7323), depending upon the predominant disability picture.  
The Board finds that, in this case, the appellant's 
predominant disability picture, as manifested in the symptoms 
discussed below, more closely approximate the criteria for DC 
7346, as determined by the RO, since he has none of the 
symptoms associated with the rating criteria for irritable 
colon syndrome or ulcerative colitis.  Accordingly, 
alternative rating under DC 7327 is not warranted.

(In a related matter, the Board notes, parenthetically, that 
the appellant contends his diverticulitis and his GERD should 
be rated separately; see NOD received in October 2003.  
However, under 38 C.F.R. § 4.114, a single evaluation will be 
assigned under the DC that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation; as noted above, the DC that most 
accurately reflects the predominant disability picture is DC 
7346, as determined by the RO.)
       
The rating criteria of DC 7346 are as follows.  A rating of 
60 percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of a severe 
impairment of health.  A rating of 30 percent may be assigned 
for persistently recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of serious 
impairment of health.  A rating of 10 percent may be assigned 
with two or more of the symptoms for the 30 percent 
evaluation, of less severity.  

1.  Period from July 1, 2000 through  March 29, 2004

The appellant seeks an initial rating in excess of 10 percent 
for this period.

The appellant's service medical records show that he had 
diverticulitis in September 1987 underwent a sigmoid 
colectomy in March 1988.  The separation physical examination 
report is not included in the service medical records on file 
with VA, so there is no indication as to the degree to which, 
if any, the appellant had symptoms of diverticulitis and/or 
GERD at the time of his separation from service.
       
In connection with his June 2000 claim for service 
connection, the appellant reported current symptoms of 
episodes of diverticulitis manifested by mild-to-severe 
abdominal pain and cramps, followed by diarrhea, followed by 
more pain and cramps and constipation.

The only objective medical evidence regarding the severity of 
the appellant's disability during this period is a report of 
VA general medical examination in March 2002, during which 
the appellant complained of occasional heartburn, sometimes 
caused by drinking water, as well as reflux.  The appellant 
stated that he treated the condition with over-the-counter 
medications.  The appellant denied current nausea, vomiting, 
abdominal pain, constipation, or diarrhea.  The appellant 
reported history of sigmoid colectomy 14-15 years previously, 
with subsequent recurrent (every 5-6 months) abdominal 
cramps, constipation, and painful bowel movements, treated by 
antibiotic therapy and liquid diet.  The appellant also 
reported occasional dumping syndrome.  On examination, bowel 
sounds were present in all four quadrants, and there was 
exquisite tenderness to palpation of the lower quadrant.  The 
examiner diagnosed diverticulitis with intermittent flare-ups 
two to three times per year, and GERD being treated with 
antacids.  The examiner also noted that laboratory results 
were positive for helicobacter pylori, not treated.
 
Based on the evidence cited above, the Board finds that an 
initial rating in excess of 10 percent for service-connected 
diverticulitis with GERD is not warranted.  The appellant's 
symptoms were limited to intermittent (two to three times per 
year) bouts of cramps, constipation, and diarrhea.  The 
rating criteria for the higher (30 percent) rating require 
persistently recurring epigastric distress productive of a 
considerable impairment of health, which is simply not shown 
in this case, as there is no objective evidence in the record 
to show weight loss, anemia, ulceration, or other health 
impairment to warrant a higher rating during the period. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


2.  Period from March 30, 2004

The appellant seeks a rating in excess of 30 percent for this 
period.

The appellant had a VA GERD examination in March 2004 during 
which he reported that his GERD rarely flares up, and that 
when it does flare up he manages the disease with antacid.  
There was no evidence of anemia or weight gain or loss.  
There was no evidence of gastric or duodenal ulcer.

The appellant also had a VA diverticulitis examination in 
March 2004 during which there were no abnormal findings.  The 
appellant had normal bowel sounds, and the abdomen was 
nontender and nondistended.  The examiner stated an opinion 
that the appellant had not had any residual symptoms of 
diverticulitis since his hemicolectomy in service, and that 
it was less likely than not that the appellant had any active 
disease at the time of the examination.  The examiner noted 
that the appellant did have GERD and was H. pylori positive, 
with no suggestion of any problems with ulcers or reflux.

In a December 2005 rating decision, the RO recharacterized 
the appellant's disability to include  as associated H. 
pylori, and awarded a higher rating of 30 percent, based on a 
determination that the record showed persistently recurrent 
gastric distress productive of considerable impairment of 
health.  Based on its review of the evidence, the Board finds 
that the appellant's symptoms since March 30, 2004, have more 
closely approximated the criteria for the current 30 percent 
rating than for the higher, 60 percent rating.  There is no 
evidence whatsoever that the appellant's diverticulitis 
(currently not active), GERD (managed by medication), or H. 
pylori (not shown to cause any specific symptomology) cause a 
"severe" impairment of health as required for the higher 
rating; there is certainly no objective evidence of the 
representative symptoms cited in the rating schedule as 
indicative of serious impairment (pain, vomiting, material 
weight loss, hematemesis, melana, or anema).       

Based on the evidence cited above, the Board finds that a 
rating in excess of 30 percent for service-connected 
diverticulitis with GERD and associated H. pylori from March 
30, 2004, is not warranted.  
  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

B.  Plantar fasciitis of the right foot and of the left foot, 
with Achilles tendonitis

The RO has rated each disability under the provisions of 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system).  In both the rating decision of May 2002, which 
granted service connection at a noncompensable rate, and the 
DRO decision of December 2005, which assigned a higher rating 
of 10 percent, the RO utilized the rating criteria of DC 5021 
(myositis).  Myositis is rated on the basis of limitation of 
motion of the affected body parts; since there are no rating 
criteria for limitation of motion of the foot other than the 
ankle (which has been separately service-connected as 
traumatic arthritis of the right and left ankles), the RO 
utilized the rating criteria for DC 5284 (other foot 
injuries).

Under the rating criteria of DC 5284, a severe foot injury 
may be rated as 30 percent disabling.  A moderately severe 
foot injury may be rated as 20 percent disabling, and a 
moderate foot injury may be rated as 10 percent disabling.  
The terms "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  As an equitable point of reference, DC 5284 
awards 40 percent disability for the actual loss of use of 
the foot.  
  
1.  For period from July 1, 2000 through March 29,  2004

The appellant seeks an initial compensable rating for this 
period.

The appellant's service medical record shows repeated 
treatment for plantar fasciitis and heel pain.  As noted 
above, the appellant's separation physical examination report 
is not included in the service medical records on file with 
VA, so there is no indication as to the degree to which, if 
any, he had symptoms of plantar fasciitis or associated heel 
pain at the time of his separation from service.

In the appellant's June 2000 claim for service connection, he 
reported current pain in the bilateral heels, and tenderness 
and pain in the feet and Achilles tendons bilaterally.  The 
appellant stated that crutches had been provided, and that it 
was difficult to walk until he had warmed up by taking a 
number of slow and painful steps. 

The only objective medical evidence regarding the severity of 
the appellant's disability during this period is in a VA 
general medical examination in March 2002, during which 
palpation of the feet showed pain and discomfort of the 
plantar aspect and also of the Achilles areas.  The examiner 
diagnosed bilateral plantar fasciitis, unresolved.

Based on the evidence cited above, the Board finds that an 
initial compensable rating for service-connected plantar 
fasciitis of either foot is not warranted.  There is simply 
no objective evidence of any active symptoms other than 
tenderness to palpation.  The rating criteria for a 
compensable (10 percent) rating require evidence of a 
"moderate" disability, and in this case there is no 
indication of an abnormal gait or other indication of 
moderately disabling symptoms. 

In reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. at 53-56.

2.  Period from March 30, 2004

The appellant seeks a rating in excess of 10 percent for this 
period.

The appellant had a VA examination of the feet in March 2004 
during which he reported flare-ups of severe pain once or 
twice per month, usually lasting for one day.  The appellant 
noted no limitations on mobility except that he was less able 
to exercise, especially during flare-ups.  The appellant was 
observed to be wearing orthotic shoes and arch supports, 
supplied by VA.  On examination, the appellant's feet were 
normal bilaterally, with full active and passive range of 
motion (the left big toe was increased in size, probably due 
to gout, which is separately service-connected and not 
related to plantar fasciitis).  The right Achilles tendon was 
tender to palpation, and there was no indication of 
instability or weakness.  The appellant was observed to limp, 
favoring his left foot due to pain.  The appellant had flat 
feet bilaterally.  X-rays revealed bunions bilaterally, 
although greater on the right, and calcaneal spurs 
bilaterally.  X-rays also revealed degenerative joint disease 
of the calcaneous bilaterally, with a small spur formation on 
the right.  The examiner diagnosed bilateral plantar 
fasciitis and bilateral Achilles tendonitis, both more likely 
than not related to military service. 
 
Based on the evidence cited above, the Board finds that a 
rating in excess of 10 percent for service-connected right or 
left foot plantar fasciitis, from March 30, 2004, is  not 
warranted.  The rating criteria for the higher (20 percent) 
rating require "moderately severe" symptoms, but in this 
case there is no evidence of deformity, weakness, or 
instability, and the Board finds that his overall symptoms 
more closely approximate a "moderate" level of severity 
than a "moderately severe" level.  

In reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. at 53-56.

C.  Degenerative disc disease of the cervical spine

The appellant seeks an initial rating in excess of 10 percent 
for this disability.

Disabilities of the spine are rated pursuant to 38 C.F.R. 
§ 4.71a.  As addressed in more detail below, the rating 
criteria for intervertebral disc syndrome (IVDS) changed 
effective September 23, 2002, and the rating criteria for all 
disabilities of the spine changed effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claims only under the former criteria 
for any period prior to the effective dates of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective dates of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria (see the 
May 2002 rating decision) and the revised applicable criteria 
(see the June 2003 SOC and December 2005 SSOC).  Accordingly, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria. 

1.  Rating criteria prior to September 23, 2002

In this case, the RO assigned the 10 percent initial rating 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5290 
(limitation of motion of the cervical spine) as in effect 
prior to September 26, 2003.  However, also for application 
is DC 5293 (intervertebral disc syndrome) as in effect prior 
to September 23, 2002.   

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 30 
percent may be assigned for a severe limitation of motion.  
Alternatively, the rating criteria of former diagnosis code 
5293 (IVDS) are as follows.  A rating of 10 percent may be 
assigned for mild IVDS; a rating of 20 percent may be 
assigned for moderate IVDS with recurring attacks; a rating 
of 40 percent may be assigned for severe IVDS with recurring 
attacks and intermittent relief; and a rating of 60 percent 
may be assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, with little intermittent relief.   

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As an equitable point of reference, the Board notes 
that for VA rating purposes normal range of motion of the 
cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V (2004 and 2005).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5290, the Board finds that, prior 
to September 26, 2003, the appellant's cervical spine 
disability was best characterized as "slight" rather than 
"moderate" or "severe." 

The appellant's service medical records reflect occasional 
treatment for back and neck pain.  As noted above, the report 
of the appellant's separation physical examination is not 
included in the service medical records on file with VA, so 
there is no indication as to the degree to which, if any, he 
had a cervical spine disability at the time of his separation 
from service.

The appellant had magnetic resonance imaging (MRI) analysis 
of the cervical spine in May 2001 that showed moderately 
severe degenerative disc disease at C6-C6, and minimal 
generalized bulging of disc material at C6-C7.  

The appellant had a VA medical examination of the joints, 
including the cervical spine, in March 2002.  The appellant 
complained of limited range of motion and some numbness on 
the left side of the face.  On examination, the appellant had 
full range of flexion, extension, and side rotation of the 
cervical spine, although side bending was limited to 
approximately 10 degrees in each direction.  There were no 
strength deficits involving the upper extremities.  X-rays of 
the cervical spine revealed degenerative disc disease between 
C5-6 with some foraminal narrowing on the right.  The 
examiner made no mention of observed pain on range of motion.  

Based on the evidence above, the Board finds that there is 
nothing in that approximates a "moderate" or "severe" 
limitation of motion that would warrant a higher (20 percent) 
initial rating under Diagnostic Code 5290, particularly since 
the appellant had full cervical flexion and extension.  
Further, there are no indications of neurological symptoms 
associated with IVDS, so rating under Diagnostic Code 5293 
would not benefit the appellant. 

2.  Rating criteria from September 23, 2002

Effective September 23, 2002, the rating criteria for 
limitation of motion of the cervical spine under Diagnostic 
Code 5290 did not change.  However, the rating criteria for 
IVDS (Diagnostic Code 5293) changed, and IVDS was to be 
evaluated by one of two alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of evaluation 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003). 

In his March  2003 NOD, the appellant asserts that he 
suffered from neurological deficits and that he had limited 
range of motion in the neck and back.  However, there is no 
evidence whatsoever of any incapacitating episodes or any 
separately ratable neurological manifestations, so increased 
rating under the criteria for IVDS, effective September 23, 
2002, is not warranted.  

3.  Rating criteria from September 26, 2003

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine, with rating criteria 
pertinent to the cervical spine as follows.  A rating of 10 
percent is assigned for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees.  A 
rating of 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is assigned for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.  Also effective September 26, 2003, the 
diagnostic code for IVDS was renumbered as Diagnostic Code 
5243 (formerly 5293).  The revised criteria provide that IVDS 
is rated under the "incapacitating episode" methodology 
discussed above, or alternatively under the General Rating 
Formula; in this case there is no evidence of any 
incapacitating episodes, so the General Rating Formula 
applies.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003, the appellant's cervical spine disability 
has continued to more closely approximate the criteria for 
the current 10 percent rating.  The appellant had a VA 
examination of the spine in March 2004 in which he had normal 
range of motion, and no neurological abnormalities.  
Comparison of current X-rays to studies taken in March 2002 
remained consistent in showing minimal degenerative 
osteophytes and mild degenerative disc disease at C5-C6 
level, but no other major abnormalities.  The medical 
examiner's impression was that the appellant showed early 
signs of degenerative joint disease of the cervical spine, 
but only minimal at this point.    

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  As noted 
above, however, in this case there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately-ratable neurological manifestation is associated 
with the service-connected disability at any point pertinent 
to the appeal.    

4.  All criteria

Under the former and revised criteria, the Board notes that, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the appellant's 
limited cervical spine motion is the basis for the current 
rating.  Moreover, while the appellant has subjective 
complaints of pain (during the VA medical examination in 
March 2004 he reported constant pain in the neck and upper 
back), such pain is not shown to be so disabling as to 
warrant any higher rating.  In fact, he was still able to 
accomplish normal range of motion of the cervical spine, 
noted above, despite such complaints, and the VA medical 
examiner in March 2004 specifically found that there were no 
functional abnormalities or any problems with activities 
associated with the neck pain.  

Based on the above analysis, the Board finds that the 
appellant's cervical spine disability does not meet the 
criteria for an initial rating in excess of 10 percent under 
either the former or revised applicable criteria.  In making 
this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. at 53-56.

III.  Claims for service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).



A.  Night sweats

According to the appellant's service medical records, he was 
treated in October 1992 for complaint of sweating, sore 
throat, and nasal congestion; the clinical impression at that 
time was otitis media and upper respiratory tract infection.  
He was treated in April 1993 for sweats and coughing, 
attributed to community-acquired pneumonia.  He was treated 
in May 1994 for chills and sweats, status post sigmoid 
colectomy.  He was treated in August 1997 for sweats, 
headache, neck pain and nausea, attributed to a possible 
cardiac condition or viral syndrome.  He was treated in 
October and November 1998 for sweating and flu-like symptoms, 
attributed to viral syndrome.  As the appellant's separation 
physical examination report is not of record, there is no 
indication as to whether any night sweat were noted at the 
time of his discharge from service.

The appellant had a VA general medical examination in March 
2002 during which he reported that he would be awakened in 
the middle of the night with increased sweating; he stated 
that workups in Washington, D.C. and in Lost Angeles had not 
provided a diagnosis for the symptoms.  The examiner 
diagnosed night sweats of unknown etiology.  

During the appellant's VA medical examination in March 2004, 
he reported that he continues to have night sweats 
approximately twice per month, although those sweats are not 
associated with anything the appellant can think of.  The 
examiner also stated a medical impression that the night 
sweats could not be correlated to any of his symptoms at the 
present time.

The aforementioned evidence does not even suggest the 
presence of a specific disability manifested by night sweats.  
However, the Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, 
there is no competent medical that even suggests that the 
appellant has a specific, associated disability upon which to 
predicate a grant of service connection, there can be no 
valid claim..  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Significantly, neither the appellant nor his representative 
has presented, identified, or even alluded to the existence 
of competent medical evidence-of a disability manifested by 
night sweats that was incurred or aggravated in service-to 
support the claim.  

B. High triglycerides

The appellant's service medical records make occasional 
mention of elevated triglycerides (September 1990 
consultation, August 1995 examination, December 1999 
consultation), which were apparently addressed by dietary 
modifications.  There is no indication in the service medical 
record of any diagnosed underlying disability.  As the report 
of the appellant's separation physical examination is not 
included in the service medical records on file with VA, 
there is no indication as to whether, and, if so, to what 
extent, he had elevated triglycerides at the time of his 
separation from service.

During a VA medical examination in March 2004, the examiner 
noted that the appellant apparently had elevated 
triglycerides noted in November 2002, but the triglycerides 
seemed to have normalized.

In this case, it is questionable as to whether the appellant 
currently has elevated triglycerides.  However, even if the 
Board were to assume, arguendo, that he continues to have 
elevated triglycerides, there is simply no competent evidence 
of a diagnosed underlying disability upon which to predicate 
a grant of service connection.  The Board again emphasizes 
that Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, there is no competent medical 
that even suggests that the appellant has a specific, 
associated disability upon which to predicate a grant of 
service connection, there can be no valid claim..  See 
Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Significantly, neither the appellant nor his representative 
has presented, identified, or even alluded to the existence 
of competent medical evidence-of a disability manifested by 
elevated triglycerides-to support the claim.  

C.	Both claims

In adjudicating each claim for service connection, the Board 
has considered the appellant's assertions advanced in 
connection with the appeal.  However, as noted above, each 
claim turns on medical matters-specifically, the existence 
of a specific disability, and if so, the existence of a 
medical nexus between such disability and service.  As a 
layperson without the appropriate training and expertise, the 
appellant simply is not competent to provide a probative 
(persuasive) opinion on medical matters.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Accordingly, his assertions in this regard have no probative 
value.  

Also in adjudicating each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent, probative evidence to 
support either claim for service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. at 53-56.




ORDER

An initial rating in excess of 10 percent for diverticulitis, 
status post colectomy with GERD, for the period from July 1, 
2000 through March 29, 2004, is denied.

A rating in excess of 30 percent for diverticulitis, status 
post colectomy with GERD and associated H. pylori, from March 
30, 2004, is denied.

An initial, compensable rating for plantar fasciitis of the 
right foot with Achilles tendonitis, for the period from July 
1, 2000 through March 29, 2004, is denied.

A rating in excess of 10 percent for plantar fasciitis of the 
right foot with Achilles tendonitis, from March 30, 2004, is 
denied.

An initial, compensable rating for plantar fasciitis of the 
left foot with Achilles tendonitis and heel spurs, for the 
period from July 1, 2000 through March 29, 2004, is denied.

A rating in excess of 10 percent for plantar fasciitis of the 
left foot with Achilles tendonitis and heel spurs, from March 
30, 2004, is denied.

An initial rating in excess of 10 percent for degenerative 
disc disease of the cervical spine is denied.

Service connection for night sweats is denied.

Service connection for high triglycerides is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


